PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
G1 Therapeutics, Inc.
Application No. 16/572,418
Filed: 16 Sep 2019
Patent No. 11,090,306
Issued: 17 Aug 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 12024-025W01US3


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed March 15, 2022, requesting that the patent term adjustment determination for the above-identified patent be corrected from 106 days to 133 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On August 17, 2021, the above-identified application issued into U.S. Patent No. 11,090,306. The patent issued with a PTA of 106 days. The PTA of 106 days was based on 133 days of “A” delay, reduced by 27 days of Applicant delay. The present request for redetermination of the patent term adjustment was timely filed with a five month extension of time.

The present petition

Patentee avers that he was improperly assessed 27 days of Applicant delay under                         37 CFR 1.704(c)(10) for filing a Rule 312 Amendment on June 10, 2021, subsequent to a Notice of Allowance mailed March 29, 2021.  According to Patentee, he should not have been assessed any Applicant delay for this filing.

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A). At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 27 days under 37 CFR 1.704(c)(10) for the Rule 312 Amendment filed June 10, 2021, subsequent to the Notice of Allowance mailed March 29, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus 

Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  The rule states that a “paper expressly requested by the USPTO submitted within three months of the date of mailing or transmission of the Office action or notice requiring such…paper will not result in a reduction of the patent term adjustment.”  Here, the Office mailed a Notice to File Corrected Application Papers on            April 13, 2021. In view thereof, for the Rule 312 Amendment filed June 10, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 0 days.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
133 + 0 + 0 – 0 – 0 = 133

Conclusion

Patentee is entitled to PTA of one hundred thirty-three (133) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 133 + 0 + 0 – 0 – 0 = 133 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred thirty-three (133) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction










UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,090,306
		DATED            :  August 17, 2021
		INVENTOR(S) :  Strum et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 106 days.

      Delete the phrase “by 106 days” and insert – by 133 days--